DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (JP H10143169 A).
	With respect to Claim 1, Kondo teaches an exhaust system (Figure 7) for an internal combustion engine of a motor vehicle comprising: a single exhaust-gas inlet line (upstream end of #16); two exhaust-gas outlet lines (24) connected in an exhaust gas-conducting manner to the single exhaust-gas inlet line (upstream end of #16), and an 
	With respect to Claim 4, Kondo teaches wherein the two exhaust-gas outlet lines (24) form a T connection or a Y connection (clearly seen in Figures 7-8 when outlets are two opposing ones 03 #24, forming a Y connection to inlet #16) with the single exhaust-gas inlet line (upstream end of #16) or an intermediate exhaust-gas line, wherein the intermediate exhaust-gas line is connected in an exhaust gas-conducting manner to both of the two exhaust-gas outlet lines and to the single exhaust gas inlet line.  
	With respect to Claim 5, Kondo teaches wherein the two exhaust-gas outlet lines (24) are formed by opposite sections of a common exhaust-gas outlet pipe (downstream end of pipe #16, surrounding opposing ones of passages #24).  
	With respect to Claim 13, Kondo teaches wherein the two exhaust-gas outlet lines (24) are exhaust tail pipes.
Claims 1-3, 6-8, 11-13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pommerer (2014/0376733).
	With respect to Claim 1, Pommerer teaches an exhaust system (Figure 4E) for an internal combustion engine of a motor vehicle comprising: a single exhaust-gas inlet line (one of pipes upstream of volume #110’); two exhaust-gas outlet lines (60/61) connected in an exhaust gas-conducting manner to the single exhaust-gas inlet line (one of pipes upstream of volume #110’), and an active silencing device (29), which is connected in a sound-conducting manner (via #28/110’) to the two exhaust-gas outlet lines (60/61).  

	With respect to Claim 3, Pommerer teaches wherein sections of the single exhaust-gas inlet line (one of pipes upstream of volume #110’) and/or of at least one of the two exhaust-gas outlet lines run inside a silencer housing (60/61) of the passive silencer (110’).  
	With respect to Claim 6, Pommerer teaches wherein the active silencing device (29) is connected in a sound-conducting manner to the two exhaust-gas outlet lines (60/61) via a sound coupling-in line (28), wherein the sound coupling-in line (define by 28 and outer housing of volume #110’) surrounds exhaust-gas inlet- facing ends of the two exhaust-gas outlet lines (60/61) on the an outside and runs substantially concentric to the exhaust-gas inlet-facing ends of the two exhaust-gas outlet lines (60/61).  
	With respect to Claim 7, Pommerer teaches wherein the single exhaust-gas inlet line (one of pipes upstream of volume #110’) is connected in an exhaust gas-conducting manner to the two exhaust-gas outlet lines (60/61) via a passive silencer (110’), and wherein the sound coupling-in line (28/110’) runs at least partly inside a silencer housing of the passive silencer (110’).  
	With respect to Claim 8, Pommerer teaches wherein the single exhaust gas inlet line (one of pipes upstream of volume #110’) passes through a wall of the sound coupling-in line (110’), or wherein an intermediate exhaust-gas line is connected in an exhaust gas-conducting manner to both of the two exhaust-gas outlet lines and to the 
	With respect to Claim 11, Pommerer teaches wherein the active silencing device (29) is connected in a sound-conducting manner to the sound coupling-in line (110’) via a sound line (28).  
	With respect to Claim 12, Pommerer teaches wherein the single exhaust-gas inlet line (one of pipes upstream of volume #110’) is connected in an exhaust gas-conducting manner to the two exhaust-gas outlet lines (60/61) via a passive silencer (110’), and wherein the sound line (28) runs outside a silencer housing (110’) of the passive silencer (110’).  
	With respect to Claim 13, Pommerer teaches wherein the two exhaust-gas outlet lines (60/61) are exhaust tail pipes (50/51).
	With respect to Claim 15, Pommerer teaches a motor vehicle (Figure 5) including the exhaust system according to claim 1.
	With respect to Claim 16, Pommerer teaches wherein sections (i.e. downstream end) of the single exhaust-gas inlet line (one of pipes upstream of volume #110’), and/or both of the two exhaust-gas outlet lines (60/61), run inside a silencer housing of the passive silencer (110’).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP H10143169 A).
	With respect to Claim 14, Kondo is relied upon for the reasons and disclosures set forth above.  Kondo fails to explicitly teach wherein the single exhaust-gas inlet line has a substantially oval cross section at an exhaust-gas outlet-facing end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the single exhaust-gas inlet line has a substantially oval cross section at an exhaust-gas outlet-facing end, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Kondo.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to exhaust system as well as motor vehicle with an exhaust system are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEREMY A LUKS/Primary Examiner, Art Unit 2837